Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 22, 2013 relating to the financial statements,financial statement schedule and the effectiveness of internal control over financial reporting, which appears in HNI Corporation's Annual Report on Form 10-K for theyear ended December 29, 2012. /s/ PricewaterhouseCoopers LLP Chicago, Illinois August 15, 2013 PricewaterhouseCoopers LLP, One North Wacker Drive, Chicago, IL 60606 T: (312) 298-2000 F: (312) 298-2001, www.pwc.com/us
